Affirmed and Memorandum Opinion filed April 2, 2020.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-18-01074-CV

                          HUBERT BASS, Appellant

                                        V.

 MICHAEL W. GILLASPIA, JR. D/B/A TEXAS TRUCK SALES, Appellee

                   On Appeal from the 405th District Court
                          Galveston County, Texas
                     Trial Court Cause No. 18-CV-0709

                 MEMORANDUM                    OPINION

      Appellant Hubert Bass sued appellee Michael W. Gillaspia, Jr. d/b/a Texas
Truck Sales, asserting that Gillaspia breached the parties’ agreement by failing to
return Bass’s investment funds. Gillaspia moved for summary judgment on the
affirmative defense of limitations. The trial court granted summary judgment and
Bass appealed. For the reasons below, we affirm.
                                  BACKGROUND

      The parties signed the following letter agreement on April 28, 2010:

      This letter shall serve as guarantee for titles/trucks purchased by
      Texas Truck Sales with proceeds from Hubert Bass/Investor.
      Auction slips showing purchase cost will be provided to Hubert Bass
      upon vehicle purchase with invested funds.
      A flooring fee of $1,000.00 shall be presented to Hubert Bass with
      exchange for title upon sale of unit purchased with proceeds invested
      by Hubert Bass.
      Hubert Bass will hold titles as security interest for units purchased by
      Texas Truck Sales with minimum $44,000.00 invested in said titles.
      A written 30-Day notice will be given by Hubert Bass if investing
      funds wish to be withdrawn from Texas Truck Sales.

(emphasis added). On December 16, 2011, Bass sent Gillaspia a letter regarding
the “30-Day notice for investing funds withdrawal”. The letter states:

      Per the signed, dated, and notarized loan agreement, between Hubert
      Bass and Michael W. Gillaspia Jr. dated April 28, 2010, Hubert Bass
      hereby so exercises his right to withdraw his $44,000 dollar
      investment funds and therefore demands payment in full of Hubert
      Bass’s $44,000 dollar investment within 30 days of this letter being
      delivered.

Bass and Gillaspia signed the December 2011 letter. According to Bass, Gillaspia
made a series of payments from 2011 to 2017 that reduced the total amount owed
to $38,000. Gillaspia did not return the remainder of the investment funds.

      Bass sued Gillaspia in May 2018, asserting claims for breach of contract and
anticipatory breach. Bass alleged that Gillaspia failed to comply with the letter
agreement’s terms and failed to refund the total amount of Bass’s $44,000
investment.

      Gillaspia filed a motion for summary judgment on the affirmative defense of

                                         2
 limitations, arguing that Bass’s suit was outside the four-year limitations period
 applicable to contract claims.       See Tex. Civ. Prac. & Rem. Code Ann.
 § 16.004(a)(3). According to Gillaspia, Bass’s suit accrued on January 15, 2012,
 thirty days after the parties signed Bass’s December 2011 letter requesting a return
 of his investment funds. Pointing out that Bass filed suit in May 2018, Gillaspia
 asserted Bass’s claims were barred by the four-year statute of limitations.

       The trial court granted summary judgment in an order signed November 12,
 2018. Bass timely appealed.

                                      ANALYSIS

       In his sole issue on appeal, Bass argues that the parties’ letter agreement is
 ambiguous and does not specify the period of time in which Bass’s investment
 funds were to be returned after the notice of withdrawal was given.            This
 ambiguity, Bass argues, prevents Gillaspia from meeting his summary judgment
 burden with respect to the affirmative defense of limitations.

I.     Standard of Review and Governing Law

       We review a trial court’s grant of summary judgment de novo. Exxon Corp.
 v. Emerald Oil & Gas Co., 331 S.W.3d 419, 422 (Tex. 2010). A motion for
 traditional summary judgment is properly granted if the movant establishes that
 there is no genuine issue of material fact and that he is entitled to judgment as a
 matter of law. Tex. R. Civ. P. 166a(c); Lane-Valente Indus. (Nat’l), Inc. v. J.P.
 Morgan Chase, N.A., 468 S.W.3d 200, 204 (Tex. App.—Houston [14th Dist.]
 2015, no pet.). A party moving for summary judgment on an affirmative defense
 bears the burden of conclusively establishing each element of the defense. Clark v.
 ConocoPhillips Co., 465 S.W.3d 720, 724 (Tex. App.—Houston [14th Dist.] 2015,
 no pet.). In reviewing a grant of summary judgment, we consider all the evidence


                                           3
in the light most favorable to the non-moving party. Leonard v. Knight, 551
S.W.3d 905, 909 (Tex. App.—Houston [14th Dist.] 2018, no pet.).

      Summary judgment is inappropriate when a contract is ambiguous. Coker v.
Coker, 650 S.W.2d 391, 394 (Tex. 1983); Lane-Valente Indus. (Nat’l), Inc., 468
S.W.3d at 205. Whether a contract is ambiguous is a question of law for the court
to decide by looking at the contract as a whole in light of the circumstances at the
time it was executed. Anglo-Dutch Petroleum Int’l, Inc. v. Greenberg Peden, P.C.,
352 S.W.3d 445, 450, 451 (Tex. 2011); Nat’l City Bank of Ind. v. Ortiz, 401
S.W.3d 867, 878 (Tex. App.—Houston [14th Dist.] 2013, pet. denied). A contract
is not ambiguous if it can be given a certain or definite meaning as a matter of law.
Universal Health Servs., Inc. v. Renaissance Women’s Grp., P.A., 121 S.W.3d 742,
746 (Tex. 2003). But a contract is ambiguous if, after applying the pertinent rules
of construction, the contract is subject to two or more reasonable interpretations.
Nat’l City Bank of Ind., 401 S.W.3d at 878. That the parties disagree about a
contract’s meaning does not necessarily render the contract ambiguous. Lane-
Valente Indus. (Nat’l), Inc., 468 S.W.3d at 205.

      When interpreting a contract, we presume the parties intended every clause
to have some effect. XCO Prod. Co. v. Jamison, 194 S.W.3d 622, 627 (Tex.
App.—Houston [14th Dist.] 2006, pet. denied).          We give terms their plain,
ordinary, and generally accepted meanings unless the contract shows the parties
used them in a technical or different sense. BP Oil Pipeline Co. v. Plains Pipeline,
L.P., 472 S.W.3d 296, 303 (Tex. App.—Houston [14th Dist.] 2015, pet. denied).

      The statute of limitations for a breach of contract claim is four years from
the date of accrual. Tex. Civ. Prac. & Rem. Code Ann. § 16.051; Stine v. Stewart,
80 S.W.3d 586, 592 (Tex. 2002) (per curiam). A breach of contract claim accrues
immediately upon breach. Barker v. Eckman, 213 S.W.3d 306, 311 (Tex. 2006);

                                         4
  Trelltex, Inc. v. Intecx, L.L.C., 494 S.W.3d 781, 786 (Tex. App.—Houston [14th
  Dist.] 2016, no pet.). A party breaches a contract when it fails or refuses to do
  something it promised to do. Vast Constr., LLC v. CTC Contractors, LLC, 526
S.W.3d 709, 721 n.9 (Tex. App.—Houston [14th Dist.] 2017, no pet.).

II.     Application

        Resolution of Bass’s appeal rests on the following provision in the parties’
  letter agreement:

        A written 30-Day notice will be given by Hubert Bass if investing
        funds wish to be withdrawn from Texas Truck Sales.

  Bass argues that this provision is ambiguous because it does not address the
  manner or means by which the investment funds are to be withdrawn or provide a
  deadline for the funds’ return.     Bass interprets this provision “to mean that
  [Gillaspia] had thirty days to respond to [Bass’s] request for the return of the
  funds.”

        In response, Gillaspia asserts that the provision is not ambiguous and
  required repayment of the investment funds within 30 days. Gillaspia argues that,
  when he failed to return Bass’s investment funds within thirty days of the
  December 16, 2011 letter, Bass’s breach of contract claim accrued.

        We conclude that the parties’ letter agreement is unambiguous and we
  ascertain its meaning as a matter of law. See Universal Health Servs., Inc., 121
S.W.3d at 746. Giving the terms in the pertinent provision their plain and ordinary
  meanings, the provision conditioned the withdrawal of Bass’s investment funds on
  a 30-day written notice.     Therefore, once this written notice was given, the
  investment funds were due at the expiration of the 30-day period. Gillaspia, as the
  holder of the investment funds, was required to return them to Bass at that time.


                                           5
      Bass’s interpretation of the withdrawal provision is not reasonable and does
not render the provision ambiguous. According to Bass, at the expiration of the
30-day period Gillaspia only was required to “respond to [Bass’s] request for the
return of the funds.” But this provision conditions a withdrawal of the investment
funds only upon the giving of the required written notice — it does not require that
a “response” or any other action proceed the withdrawal. We decline to adopt an
interpretation that reads additional terms into the parties’ agreement. See Gilbert
Tex. Constr., L.P. v. Underwriters at Lloyd’s London, 327 S.W.3d 118, 126 (Tex.
2010) (“Courts strive to honor the parties’ agreement and not remake their contract
by reading additional provisions into it.”).

      Bass gave notice of his wish to withdraw the investment funds in a letter
dated December 16, 2011.        According to the letter agreement’s terms, Bass’s
investment funds were due on January 15, 2012, 30 days after the written notice. It
is undisputed that Gillaspia did not return the investment funds on this date.
Therefore, Gillaspia breached the contract on January 15, 2012, and Bass’s
contract claims accrued on this date. See Barker, 213 S.W.3d at 311; Vast Constr.,
LLC, 526 S.W.3d at 721 n.9. Bass filed suit in May 2018, outside the four-year
limitations period applicable to contract claims. See Tex. Civ. Prac. & Rem. Code
Ann. § 16.051. Therefore, Gillaspia satisfied his summary-judgment burden and
established as a matter of law that Bass’s suit is barred by the applicable statute of
limitations. See Tex. R. Civ. P. 166a(c).

      Challenging this interpretation of the letter agreement, Bass points out that
Gillaspia “made periodic payments over the course of a couple of years.” But an
unambiguous contract is enforced as written and extraneous evidence cannot create
an ambiguity or give the contract a meaning different from that which its language
imports. See David J. Sacks, P.C. v. Haden, 266 S.W.3d 447, 450-51 (Tex. 2008)

                                            6
(per curiam). That Gillaspia remitted payments over a period of several years does
not alter the letter agreement’s requirement that the investment funds be returned
30 days after written notice requesting their withdrawal.

      Bass also argues that, because he continued to accept Gillaspia’s partial
payments, he “abandoned his attempt to accelerate the note” and delayed the
accrual of his claims. The case Bass cites to support this principle does not apply
to the facts presented here. See Holy Cross Church of God in Christ v. Wolf, 44
S.W.3d 562, 567-68 (Tex. 2001). The note in Wolf had an acceleration clause and
evidence showed an exercise of that option; these facts affected the court’s
determinations regarding accrual and statutes of limitation. See id. at 568-74. But
here, the parties’ letter agreement does not contain an acceleration clause —
therefore, Bass’s continued acceptance of Gillaspia’s partial payments does not
alter our analysis.

      Because Gillaspia established that he was entitled to judgment as a matter of
law on the affirmative defense of limitations, the trial court properly granted
summary judgment.

                                   CONCLUSION

      We affirm the trial court’s November 12, 2018 summary judgment.




                                       /s/       Meagan Hassan
                                                 Justice


Panel consists of Justices Christopher, Bourliot, and Hassan.


                                             7